                  Case 17-10263                Doc 61     Filed 06/18/19 Entered 06/18/19 11:32:39                     Desc Main
                                                           Document     Page 1 of 10

     Fill in this information to identify your case:                                                            Check if this modification is
                                                                                                            filed prior to filing of TRCC.

     IN THE UNITED STATES BANKRUPTCY COURT                                                                      Check if this modification is
                                                                                                            filed after TRCC filing but still
     FOR THE EASTERN DISTRICT OF TEXAS                                                                      within Benchmark Fee Period
     Debtor 1            John I. Perrault
                       First Name                Middle Name                    Last Name                       Check if this modification is filed
                                                                                                            after Benchmark Fee Period.

     Debtor 2 Ruby H. Perrault                                                                                List the sections which have been
     (filing spouse)   First Name                Middle Name                    Last Name                      changed by this modification:
                                                                                                            § 2.2
                                                                                                            § 4.3


     Case Number: 17-10263



     TXEB Local Form 3015-d

                                                      MOTION TO MODIFY
                                                  CONFIRMED CHAPTER 13 PLAN
                                                                                                                              Adopted: Dec 2017


TO THE HONORABLE JUDGE OF THIS COURT:

1.        This Motion to Modify Previously-Confirmed Chapter 13 Plan (the “Modification Motion”) is filed by the:


                                    Debtor;1               Chapter 13 Trustee;

                                    Unsecured Claimant:

          for the purpose of modifying certain specified provisions of that Chapter 13 Plan (dkt #30) which had previously been
          confirmed for the Debtor on 10/31/2017 (dkt #36). Except as modified herein, all provisions of the confirmed Chapter 13 Plan
          remain in full force and effect.

          If this Motion is filed by the Debtor, each Debtor:

                                    certifies that an amended Schedule I and Schedule J have been filed contemporaneously with this motion;

                                  declares, under penalty of perjury, that the information contained in Schedule I and Schedule J, as
                               previously filed with the Court, remains true and correct.


                                                      28-DAY NEGATIVE NOTICE          LBR 3015(h):

              Your rights may be affected by the plan modifications sought in this pleading. You should read this pleading
              carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you oppose the relief
              sought by this pleading, you must file a written objection, explaining the factual and/or legal basis for
              opposing the relief.

              No hearing will be conducted on this Motion unless a written objection is filed with the Clerk of the United
              States Bankruptcy Court and served upon the party filing this pleading WITHIN TWENTY-EIGHT (28) DAYS
              FROM DATE OF SERVICE shown in the certificate of service unless the Court shortens or extends the time for
              filing such objection. If no objection is timely served and filed, this pleading shall be deemed to be unopposed,
              and the Court may enter an order confirming this plan modification. If an objection is filed and served in a
              timely manner, the court will thereafter set a hearing with appropriate notice. If you fail to appear at the hearing,
              your objection may be stricken. The Court reserves the right to set a hearing on any matter.
             Case 17-10263                   Doc 61            Filed 06/18/19 Entered 06/18/19 11:32:39                                          Desc Main
                                                                Document     Page 2 of 10
Debtor John I. Perrault and Ruby H. Perrault                                                   Case number      17-10263



          1 The use of the singular term “Debtor” in this Modification Motion includes both debtors when the case has been initiated by the filing of a joint petition by spouses.



2.     This Modification Motion is required [select all applicable]:

                                to reconcile the Plan with allowed claims pursuant to the TRCC;

                               to increase the amount of payments required under the Plan;

                               to reduce the amount of payments required under the Plan;

                               to provide for an allowed claim omitted from treatment under the Plan;

                               to extend the time for making payments required under the Plan;

                               to reduce the time for making payments required under the Plan;

                               to surrender collateral pursuant to § 3.6;

                               to cease further plan disbursements to a particular claimant;

                               to cure a delinquency in the plan payments caused by                         Insufficient sums being withheld from paycheck

                               to increase the amount of retained income tax refunds authorized under § 2.4;

                                     Reason:         ;

                               to seek approval of an additional award of attorney's fees to the Debtor's attorney;

                               Other:

                               to add a nonstandard provision to Part 8 of the Plan [check box below];

3.     Notice to Creditors: Regarding insertion of new Nonstandard Provision into Debtor's Plan:

     Nonstandard provisions as set forth in Part 8.                                                                         Included                      Not Included



4.     The specific modifications to the Debtor's Plan are as follows:


                  § 2.2 of the Plan regarding regular plan payments 2 is MODIFIED in the following respects:

                                   Beginning on the 30th day after the Petition Date 3 unless the Court orders otherwise, the Debtor will
                                   make regular payments to the Trustee in variable amounts throughout the applicable commitment period
                                   and for such additional time as may be necessary to make the payments to claimants specified in Parts 3
                                   through 5 of this Plan (the “Plan Term”). The payment schedule shall consist of:

                                         Constant Payments: The Debtor will pay $                                          per month for
                                         months.

                                         Variable Payments The Debtor will pay make variable plan payments throughout the Plan Term.
                                         The proposed schedule for such variable payments are set forth in Exhibit A to this Order and are
                                         incorporated herein for all purposes.



                        If plan payment amounts are increasing, the Debtor certifies that, with regard to § 2.3 of the Plan,

TXEB Local Form 3015-d [eff. 12/2017]                      Motion to Modify Confirmed Chapter 13 Plan                                                                    Page 2
             Case 17-10263                    Doc 61            Filed 06/18/19 Entered 06/18/19 11:32:39                                           Desc Main
                                                                 Document     Page 3 of 10
Debtor John I. Perrault and Ruby H. Perrault                                                      Case number      17-10263

                                          a Motion for an Amended Wage Withholding Order for the increased payment amount has been filed;
                                          an increase of the amount to be transferred to the Trustee by electronic means has been authorized.


          2 Any reference to § 2.2 of the Plan herein includes any payments designated and confirmed under ¶ 2 of the 2006 version of TXEB Local Form 3015-a.

          3 The use of the term “Petition Date” in this Plan refers to the date that the Debtor filed the voluntary petition in this case.



           None. No additional Cure Claims designated for treatment under § 3.2 of the Plan 4
           No Remaining Claims. All claims previously listed as a Cure Claim in § 3.2 of the Plan have been reclassified.
           Revised/Additional Cure Claims. § 3.2 of the Plan regarding the treatment of Cure Claims is MODIFIED in the following
       respects; provided, however, that to the extent that any Cure Claim added hereto is composed of a post-petition mortgage
       arrearage, the payment of any such arrearage shall be deferred until such time as the Claimant files an amended proof of claim
       to quantify the amount of the post-petition arrearage and, in any event, unless the Court specifically orders otherwise, such
       payment shall be subordinated to the existing payment rights of junior classes under the Debtor's previously-confirmed Chapter
       13 Plan:

                                                                                                                                               Projected       Projected
                                                                                                                            Plan                Monthly        Total Cure
                                        Collateral/Property              Debtor's DPO               Cure Claim
          Claimant                                                                                                        Interest            Payment by      Payment by
                                            Description                     Amount                   Amount
                                                                                                                             Rate               Trustee          Trustee


           None. No additional 910 Claims designated for treatment under § 3.3 of the Plan. 5
           No Remaining Claims. All claims previously listed as a 910 Claim in § 3.3 of the Plan have been reclassified.
           Revised/Additional 910 Claims. § 3.3 of the Plan regarding the treatment of 910 Claims is MODIFIED in the following respects:

                                                                                                            Plan               Equal Monthly              Projected Total
                                                                                  910 Claim
          Claimant                       Collateral Description                                            Interest             Payment by                 Payment by
                                                                                   Amount
                                                                                                             Rate                 Trustee                     Trustee



           None. No additional 506 Claims designated for treatment under § 3.4 of the Plan 6
           No Remaining Claims. All claims previously listed as a 506 Claim in § 3.4 of the Plan have been reclassified.
           Revised/Additional 506 Claims. § 3.4 of the Plan regarding the treatment of 506 Claims is MODIFIED in the following respects:

                                                                                                                                               Equal              Projected
                                                                                                                          Plan
                                    Collateral                     506 Claim                  Collateral                                      Monthly               Total
       Claimant                                                                                                          Interest
                                    Description                     Amount                      Value                                        Payment by          Payment by
                                                                                                                           Rate
                                                                                                                                               Trustee             Trustee




          4 Any reference to § 3.2 of the Plan herein includes any payments designated and confirmed under ¶ 6(B) or ¶ 8 of the 2006 version of TXEB Local Form 3015-a.

          5 Any reference to § 3.3 of the Plan herein includes any payments designated and confirmed under ¶ 6(A)(ii)(a) of the 2006 version of TXEB Local Form 3015-a.

          6 Any reference to § 3.4 of the Plan herein includes any payments designated and confirmed under ¶ 6(A)(ii)(b) of the 2006 version of TXEB Local Form 3015-a.




           None. No additional Direct Claims designated for treatment under § 3.5 of the Plan. 7
           § 3.5 of the Plan regarding the treatment of Direct Claims is MODIFIED in the following respects:

                                                          Total Claim              Collateral          Contract Monthly                                      Date of Final
                                   Collateral                                                                                                Party to Make
        Claimant                                          Amount on                Value on            Interest Payment per                                   Monthly
                                   Description                                                                                                  Payment
                                                          Petition Date           Petition Date          Rate     Contract                                     Payment




TXEB Local Form 3015-d [eff. 12/2017]                        Motion to Modify Confirmed Chapter 13 Plan                                                             Page 3
             Case 17-10263                  Doc 61           Filed 06/18/19 Entered 06/18/19 11:32:39                                        Desc Main
                                                              Document     Page 4 of 10
Debtor John I. Perrault and Ruby H. Perrault                                                 Case number     17-10263



           None. No additional designations for surrender of collateral under § 3.6 of the Plan. 8
           Additional Surrender of Collateral. § 3.6 of the Plan regarding the designation of property to be surrendered is
       MODIFIED. The Debtor surrenders to each additional claimant listed below the property that secures that creditor's claim and
       requests that, upon the granting of this Modification Motion, the automatic stay under § 362(a) be terminated as to the
       referenced collateral only and any co-debtor stay under § 1301 be terminated in all respects. Pending the consideration of this
       Modification Motion, the Trustee shall immediately cease any plan distribution to the additional claimant on account of the
       allowed secured claim for which the surrendered collateral stands as security. The affected claimant shall have ninety (90)
       days after the entry of the order granting this Modification Motion to file an amended proof of claim regarding recovery of
       any deficiency balance from the Estate resulting from the disposition of the collateral. Any such allowed general unsecured
       claim will thereafter be treated under § 5.2 of the confirmed plan.


                     Claimant                                          Collateral Description                                       Collateral Location


           None. No additional DSO Claims designated for treatment under § 4.4 of the Plan. 9
           No Remaining Claims. All claims previously listed as a DSO Claim in § 4.4 of the Plan have been reclassified.
          Revised/Additional DSO Claims. § 4.4 of the Plan regarding the treatment of DSO Claims is MODIFIED in the following
       respects:

          7. Any reference to § 3.5 of the Plan herein includes any payments designated and confirmed under ¶ 12(B) of the 2006 version of TXEB Local Form 3015-a.

          8 Any reference to § 3.6 of the Plan herein includes any designations for surrender of collateral under ¶ 6(C) of the 2006 version of TXEB Local Form 3015-a. .

          9 Any reference to § 4.4 of the Plan herein includes any payments designated and confirmed under ¶ 5(A) of the 2006 version of TXEB Local Form 3015-a.


                         DSO Claimant                                          Projected DSO                       Projected Monthly Payment by Trustee
                                                                                Claim Amount



           None. No additional Tax/Other Priority Claims designated for treatment under § 4.6 of the Plan. 10
           No Remaining Claims. All claims previously listed as a Tax/Other Priority Claim in § 4.6 of the Plan have been reclassified.
         Revised/Additional Tax/Priority Claims. § 4.6 of the Plan regarding the treatment of Tax/Other Priority Claims is
       MODIFIED in the following respects:

                                                                                     Projected
                       Priority Claimant                                                                              Projected Monthly Payment by Trustee
                                                                                  Claim Amount


           Part 8 of the Plan is MODIFIED with the inclusion of the following Special Provision:x.

          Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
          otherwise included in the Official TXEB Form or any deviation from it. Any nonstandard provision set out elsewhere in this
          Modification Motion is void. Even if set forth below, any nonstandard provision is void unless the “Included” box is checked in
          ¶ 3 of this Modification Motion.




TXEB Local Form 3015-d [eff. 12/2017]                     Motion to Modify Confirmed Chapter 13 Plan                                                                Page 4
             Case 17-10263                 Doc 61          Filed 06/18/19 Entered 06/18/19 11:32:39                                      Desc Main
                                                            Document     Page 5 of 10
Debtor John I. Perrault and Ruby H. Perrault                                              Case number     17-10263



          10. Any reference to § 4.6 of the Plan herein includes any payments designated and confirmed under ¶ 5(B) of the 2006 version of TXEB Local Form 3015-a.



5.        Request for Additional Attorney's Fees (Expiration of Benchmark Fee Period Only):

          LBR In light of the fact that the Benchmark Fee Period under 2016(h) expired prior to the filing of this motion, the Debtor's
          attorney Steven S. Packard                     requests an additional award of $ 600.00      to be paid pursuant to § 4.3 of the
          confirmed Plan for legal services rendered and for reimbursement of expenses incurred with regard to the preparation and
          filing of this Modification Motion and other documents pertaining thereto. This award would be in addition to any other fees
          previously awarded or paid in this case and shall be paid in a manner consistent with § 9.2 of the confirmed Plan.




              WHEREFORE, the Movant, as identified in ¶ 1 herein, respectfully prays that the foregoing Modification Motion be
          granted, that the Debtor's Plan be modified in the manner set forth herein, that, if applicable, any request for additional
          attorney's fees as set forth in ¶5 be granted, and that such other and further relief be granted in this regard as may be
          appropriate under the circumstances.


                                                                         Respectfully submitted,




                                                                         /s/ Steven S. Packard
                                                                        Steven S. Packard 15402590
                                                                        1240 Orleans, Suite 200
                                                                        Beaumont, TX 77701

                                                                        Phone: (409) 832-2300
                                                                        Fax: (409) 833-8638

                                                                        ATTORNEY FOR DEBTOR(S)




TXEB Local Form 3015-d [eff. 12/2017]                   Motion to Modify Confirmed Chapter 13 Plan                                                             Page 5
             Case 17-10263                 Doc 61     Filed 06/18/19 Entered 06/18/19 11:32:39           Desc Main
                                                       Document     Page 6 of 10
Debtor John I. Perrault and Ruby H. Perrault                                    Case number   17-10263


                                                           CERTIFICATE OF SERVICE

    I certify that on the date below, a true and correct copy of the above and foregoing Motion to Modify
Confirmed Chapter 13 Plan, together with the attached proposed Order, shall be served via electronic means,
if available, otherwise by regular, first class mail to the following parties:

See Attached Matrix

06/18/2019                                                                      /s/ Steven S. Packard
Date                                                                            Steven S. Packard




TXEB Local Form 3015-d [eff. 12/2017]               Motion to Modify Confirmed Chapter 13 Plan                       Page 6
             Case 17-10263                 Doc 61     Filed 06/18/19 Entered 06/18/19 11:32:39                     Desc Main
                                                       Document     Page 7 of 10
Debtor John I. Perrault and Ruby H. Perrault                                    Case number   17-10263




                                                   EXHIBIT A VARIABLE PLAN PAYMENTS
                                                           This is a 60 Month Plan
                                               Beginning on 6/1/2017 and Ending on 5/1/2022
Month / Date                Payment                       Month / Date            Payment                Month / Date         Payment

 1      6/1/2017             $1,977.00                    21 2/1/2019              $1,977.00             41      10/1/2020     $2,060.00
 2      7/1/2017             $1,977.00                    22 3/1/2019              $1,977.00             42      11/1/2020     $2,060.00
 3      8/1/2017             $1,977.00                    23 4/1/2019              $1,977.00             43      12/1/2020     $2,060.00
 4      9/1/2017             $1,977.00                    24 5/1/2019              $1,977.00             44      1/1/2021      $2,060.00
 5     10/1/2017             $1,977.00                    25 6/1/2019              $1,977.00             45      2/1/2021      $2,060.00
 6     11/1/2017             $1,977.00                    26 7/1/2019              $2,060.00             46      3/1/2021      $2,060.00
 7     12/1/2017             $1,977.00                    27 8/1/2019              $2,060.00             47      4/1/2021      $2,060.00
 8      1/1/2018             $1,977.00                    28 9/1/2019              $2,060.00             48      5/1/2021      $2,060.00
 9      2/1/2018             $1,977.00                    29 10/1/2019             $2,060.00             49      6/1/2021      $2,060.00
10      3/1/2018             $1,977.00                    30 11/1/2019             $2,060.00             50      7/1/2021      $2,060.00
11      4/1/2018             $1,977.00                    31 12/1/2019             $2,060.00             51      8/1/2021      $2,060.00
12      5/1/2018             $1,977.00                    32 1/1/2020              $2,060.00             52      9/1/2021      $2,060.00
13      6/1/2018             $1,977.00                    33 2/1/2020              $2,060.00             53      10/1/2021     $2,060.00
14      7/1/2018             $1,977.00                    34 3/1/2020              $2,060.00             54      11/1/2021     $2,060.00
15      8/1/2018             $1,977.00                    35 4/1/2020              $2,060.00             55      12/1/2021     $2,060.00
16      9/1/2018             $1,977.00                    36 5/1/2020              $2,060.00             56      1/1/2022      $2,060.00
17     10/1/2018             $1,977.00                    37 6/1/2020              $2,060.00             57      2/1/2022      $2,060.00
18     11/1/2018             $1,977.00                    38 7/1/2020              $2,060.00             58      3/1/2022      $2,060.00
19     12/1/2018             $1,977.00                    39 8/1/2020              $2,060.00             59      4/1/2022      $2,060.00
20      1/1/2019             $1,977.00                    40 9/1/2020              $2,060.00             60      5/1/2022      $2,060.00


                                                                                                         Total               $121,525.00




TXEB Local Form 3015-d [eff. 12/2017]               Motion to Modify Confirmed Chapter 13 Plan                                    Page 7
                  Case 17-10263        Doc 61     Filed 06/18/19            Entered 06/18/19 11:32:39     Desc Main
Label Matrix for local noticing                 AWA Collections
                                                    Document          Page 8 of 10             Acceptance Now
0540-1                                          AWA Collections                                Attn: Bankruptcy
Case 17-10263                                   PO Box 6605                                    5501 Headquarters Dr
Eastern District of Texas                       Orange, CA 92863-6605                          Plano, TX 75024-5837
Beaumont
Tue Jun 18 11:29:47 CDT 2019
Ad Astra Recovery                               Allied Interstate Llc                          Amerimark Premier
8918 W 21st St N                                7525 W Campus Rd                               1515 S 21st St
Suite 200 Mailbox 303                           New Albany, OH 43054-1121                      Clinton, IA 52732-6676
Wichita, KS 67205-1885


Atlas Acquisitions LLC                          Atlas Acquisitions LLC                         Barrett Daffin Frappier Turner & Engel
294 Union St.                                   294 Union St.                                  4004 Belt Line Rd, Ste 100
Hackensack, NJ 07601-4303                       Hackensack, NJ 07601-4303                      Addison, TX 75001-4320
                                                Attn: Avi Schild


Christopher K. Baxter                           CMRE Financial Services                        Capital Ba6
Marinosci & Baxter                              3075 E Imperial Hwy                            P.O. Box 18022
14643 Dallas Parkway                            Suite 200                                      Tampa, FL 33679-8022
Suite 750                                       Brea, CA 92821-6753
Dallas, TX 75254-8884

Carrington Mortgage Se                          Consumer Portfolio Svc                         Credit Collections Svc
1610 E Saint Andrew Place Sutie B150            Attn: Bankruptcy                               PO Box 773
Santa Ana, CA 92705-4931                        19500 Jamboree Rd                              Needham, MA 02494-0918
                                                Irvine, CA 92612-2411


ERC/Enhanced Recovery Corp                      Carey D. Ebert.                                Educationfirst Fcu
8014 Bayberry Rd                                Plaza Tower                                    Po Box 751
Jacksonville, FL 32256-7412                     110 N. College Ave, 12 Floor                   Beaumont, TX 77704-0751
                                                Tyler, TX 75702-7226


Express Collections In                          First Premier Bank                             Tara Grundemeier
818 Sanit Joseph St Ste                         601 S Minneaplois Ave                          4828 Loop Central Dr., Ste 600
Rapid City, SD 57701-2610                       Dious FDalls, SD 57104                         Houston, TX 77081-1246



Harris & Harris, Ltd                            IC Systems, Inc                                IRS
111 W Jackson Blvd                              444 Highway 96 East                            P.O.Box 7346
Suite 400                                       St Paul, MN 55127-2557                         Philadelphia, PA 19101-7346
Chicago, IL 60604-4135


Integrity Texas Funding                         (p)JEFFERSON CAPITAL SYSTEMS LLC               Jefferson County
3440 Preston Ridge Rd                           PO BOX 7999                                    c/o Clayton Mayfield
Ste 500                                         SAINT CLOUD MN 56302-7999                      1148 Park Street
Alpharetta, GA 30005-3823                                                                      Beaumont, TX 77701-3614


Jefferson County TAC                            Jefferson County Tax Office                    John I. Perrault
P.O. Box 2112                                   c/o Clayton E. Mayfield                        1990 Leight Street
Beaumont, Texas 77704-2112                      Linebarger Goggan Blair & Sampson, LLP         Beaumont, TX 77703-3448
                                                1148 Park St
                                                Beaumont, TX 77701-3614
                  Case 17-10263           Doc 61     Filed 06/18/19         Entered 06/18/19 11:32:39     Desc Main
John J. Talton                                     LoneDocument
                                                        Star Title Loans Page 9 of 10          MRS BPO
110 N. College Ave. Suite 1200                     3695 College St                             1930 Olney Ave
Tyler, TX 75702-7242                               Beaumont, TX 77701-4617                     Cherry Hill, NJ 08003-2016



Med Data Systems                                   Midnight Velvet                             Montgomery Ward
2001 9th Ave                                       Swiss Colony/Midnight Velvet                1112 7th Ave
Ste 312                                            1112 7th Ave                                Monroe, WI 53566-1364
Vero Beach, FL 32960-6413                          Monroe, WI 53566-1364


Optimum Outcomes, Inc                              PRA Receivables Management, LLC             Steven S. Packard
2651 Warrenville Rd Ste 500                        PO Box 41021                                Packard & Packard, PLLC
Suite 400                                          Norfolk, VA 23541-1021                      1240 Orleans Street, Suite 200
Downers Grove, IL 60515-5559                                                                   Beaumont, TX 77701-3612


Packard LaPray                                     Ruby H. Perrault                            Pinnacle Credit Services
1240 Orleans                                       3585 North Major Drive Apt 306              PO Box 640
Beaumont, TX 77701-3612                            Beaumont, TX 77713-2059                     Hopkins, MN 55343-0640



Pinnacle Credit Services, LLC its successors       (p)PORTFOLIO RECOVERY ASSOCIATES LLC        Premier Bankcard, LLC
assigns as assignee of Cellco                      PO BOX 41067                                c/o Jefferson Capital Systems, LLC Assig
Partnership d/b/a Verizon Wireless                 NORFOLK VA 23541-1067                       PO Box 7999
Resurgent Capital Services                                                                     Saint Cloud, MN 56302-7999
PO Box 10587
Greenville, SC 29603-0587
Premier Bankcard, Llc                              Sec Check                                   Selene Finance
Jefferson Capital Systems LLC Assignee             2653 West Oxford Loop                       PO Box 422039
Po Box 7999                                        Suite 108                                   Houston, TX 77242-4239
Saint Cloud Mn 56302-7999                          Oxford, MS 38655-2929


Seventh Ave                                        Southwest Credit Systems                    Speedy/Rapid Cash
1112 7th Ave                                       4120 International Parkway Ste 1100         PO Box 780408
Monroe, WI 53566-1364                              Carrollton, TX 75007-1958                   Wichita, KS 67278-0408



The Swiss Colony                                   U.S. Attorney General                       US Trustee
c/o Creditors Bankruptcy Service                   Department of Justice                       Office of the U.S. Trustee
PO Box 800849                                      Main Justice Building                       110 N. College Ave.
Dallas, TX 75380-0849                              10th & Constitution Ave., NW                Suite 300
                                                   Washington, DC 20530-0001                   Tyler, TX 75702-7231

United States Trustee’s Office                     Verizon                                     Wells Fargo Bank, N.A.
110 North College Avenue, Suite 300                c/o American InfoSource LP                  PO Box 5058 MAC P6053-021
Tyler, Texas 75702-7231                            PO Box 248838                               Portland, OR 97208-5058
                                                   Oklahoma City, OK 73124-8838


Stephen G. Wilcox                                  Wilmington Savings Fund Society, FSB        Wilmington Savings Fund Society, FSB, d/b/a
Wilcox Law, PLLC                                   Marinosci Law Group, P.C.                   C/O Selene Finance LP
P.O. Box 201849                                    c/o Frederic Dispigna                       9990 Richmond Ave Ste 400 South
Arlington, TX 76006-1849                           100 West Cypress Creek Road, Suite 1045     Houston TX 77042-4546
                                                   Fort Lauderdale, FL 33309-2191
                  Case 17-10263           Doc 61       Filed 06/18/19 Entered 06/18/19 11:32:39                      Desc Main
C/o Selene Finance L Wilmington Savings Fund           Document      Page 10 of 10
9990 Richmond Ave Ste 400 South
Houston, TX 77042-4546




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Jefferson Capital Systems LLC                        Portfolio Recovery Associates, LLC
Po Box 7999                                          POB 41067
Saint Cloud Mn 56302-9617                            Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Capital Ba6                                       (d)PRA Receivables Management, LLC                   (d)John I. Perrault
P.O. Box 18022                                       PO Box 41021                                         1990 Leight Street
Tampa, FL 33679-8022                                 Norfolk, VA 23541-1021                               Beaumont, TX 77703-3448



(u)Portfolio Recovery Associates, LLC                (u)Portfolio Recovery Associates, LLC, assign        (d)Ruby H. Perrault
                                                                                                          3585 North Major Drive Apt 306
                                                                                                          Beaumont, TX 77713-2059



End of Label Matrix
Mailable recipients    60
Bypassed recipients     6
Total                  66
